DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites “a first and a second gaps, respectively”. Examiner suggest changing the recitation to “the first gap and a second gap, respectively”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites “preparing the at least one spring element and the second element by at least one of the following steps: removing the sacrificial material in selected positions; depositing spring element material over the selected positions; depositing second element material over the spring element material; and removing remaining sacrificial material”. The second, third, and fourth steps in the “at least one of the following steps” depend on the preceding step. Therefore, the second, third and fourth steps in the group of steps would require the proceeding steps in the group, and would not be able to be individually selected as “at least one of the following steps”. For instance, the “selected postions” recited in the second step in the group requires the first step in the group where the sacrificial material is removed at the selected positions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo, U.S. Publication No. 2018/0077499, published on March 15, 2018, (Yoo).

As to Claim 1, Yoo discloses a sensor [100] comprising: a structure [110]; a membrane electrode [120], which is deformable as a consequence of pressure (para. 0071) and which is in contact with the structure [110] (see Fig. 4); a counter-electrode [130] mechanically connected to the structure [110] (para. 0069) and separated from the membrane electrode [120] by a gap [131] (see Fig. 4); and at least one spring [140] between the membrane electrode [120] and the counter-electrode [130] so as to exert an elastic force between the membrane electrode [120] and the counter-electrode [130] (para. 0068, see Fig. 4).

As to Claim 10, Yoo remains as applied above to Claim 1. Yoo further discloses that the at least one spring [140] includes a membrane-side foot (portion of [140] contacting membrane electrode [120]; see Fig. 2) abutting on the membrane electrode [120] and a counter-electrode-side foot (portion of [140] contacting counter electrode [130]; see Fig. 2) abutting on the counter-electrode [130].

As to Claim 11, Yoo remains as applied above to Claim 1. Yoo further discloses that the at least one spring [140] comprises a plurality of springs (see Fig. 3).

As to Claim 12, Yoo remains as applied above to Claim 11. Yoo further discloses that the plurality of springs [140] is an array or matrix of springs (see Fig. 3).

As to Claim 13, Yoo remains as applied above to Claim 11. Yoo further discloses that the mechanical connection [121] between the membrane electrode [120] and the structure [110] is stress-free (para. 0026).

As to Claim 16, Yoo remains as applied above to Claim 11. Yoo further discloses the sensor [100] implemented as a chip or package (the sensor is a silicon chip; para. 0049).
As to Claim 17, Yoo remains as applied above to Claim 11. Yoo further discloses a microphone device (para. 0048) including the sensor [100].

As to Claim 18, Yoo discloses a method for manufacturing a semiconductor pressure-sensor and/or acoustic sensor [100], comprising: preparing a first element [120] on a substrate [110], wherein the first element [120] is chosen between a membrane electrode and a counter-electrode (the first element [120] is a membrane formed on the substrate [110]; para. 0081; see Fig. 7); preparing at least one spring element [140] to abut on the first element [120] (material [141] is prepared to form spring [140]; para. 0085; see Figs. 9 and 12); and preparing a second element [130], so that the at least one spring element [140] abuts on the second element [130] (para. 0086; see Fig. 10) and is elastically connected to the first element [120] and the second element [130] ([140] is connected to first and second elements; para. 0096; see Fig. 12, and serves as a spring structure; para. 0101), wherein the second element [130] is chosen between the counter-electrode and the membrane electrode which is not chosen for the first element [120] (the second element is a counter electrode; para. 0085).

As to Claim 19, Yoo remains as applied above to Claim 18. Yoo further discloses after having prepared the first element [120], depositing sacrificial material [150-2] over the first element [120] (para. 0084; see Fig. 8); and preparing the at least one spring element [140] and the second element [130] by at least one of the following steps: removing the sacrificial material [150-2] in selected positions (the sacrificial material [150-2] is removed; para. 0092; see Fig. 11); depositing spring element material [141] over the selected positions (para. 0085; see Fig. 9); depositing second element material [130] over the spring element material [141] para. 0086; see Fig. 10); and removing remaining sacrificial material (para. 0093).

Allowable Subject Matter
Claims 2-6, 8-10, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Claim 2 recites the unique feature of a flexible membrane connection mechanically connecting the membrane electrode to the structure. The closest prior art, Yoo teaches a contact point [121] of the flexible membrane [120] that contacts the structure [110] (see Fig. 4), however, Yoo explicitly states that the points [121] are dimples intended to prevent attachment of the flexible membrane [120] to the structure [110] (para. 0052). Claim 7 recites the unique feature of the membrane electrode being interposed between a first and a second counter-electrodes and spaced from the first and a second counter-electrodes by the first gap and a second gap, respectively. The closest prior art, Zoellin, U.S. Patent No. 9,131,319 teaches first and second counter electrodes (see Fig. 2), however, the membrane electrode [23] is not in contact with the structure, as recited in Claim 1. Claim 8 recites the unique feature of the at least one spring being a bimorph spring. Claim 9 recites the unique feature of the membrane electrode being cantilevered to the structure. Claim 10 recites the unique feature of the at least one spring including a membrane-side foot abutting on the membrane electrode and a counter-electrode-side foot abutting on the counter-electrode. Claim 14 recites the unique feature of the membrane electrode presenting at least one non-conductive island, the at least one spring abutting on the at least one non-conductive island so that the at least one spring is electrically insulated from the membrane electrode. Claim 15 recites the unique feature of the at least one spring including a slanted portion in the gap. Claim 20 recites the unique feature of the spring element material and first element material or the second element material being the same material. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653